Citation Nr: 1642437	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-11 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.  

2.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 8, 1977, to September 26, 1977.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2015 Board decision reopened and remanded the claim for service connection for a thoracolumbar spine disability and remanded the claim for entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  

In March 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2015).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

FINDINGS OF FACT

1.  A thoracolumbar spine disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during active service beyond the normal progress of the disease.  

2.  Service connection is not in effect for any disability. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The claim for special monthly compensation based on the need for aid and attendance or housebound status is without legal merit.  38 U.S.C.A. § 1114 (l)(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as arthritis,  which develop to a compensable degree within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 
38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows:  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.  Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304 (b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111 has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990)

Summarizing the record with the above criteria in mind, at the hearing before the undersigned in March 2015, the Veteran testified that he had not experienced any back injuries prior to his entry on active service in September 1977.  He also testified that he injured his back during basic training when he was thrown off of the top bunk in his barracks and wound up in the hospital.  The Veteran further testified that he had been treated by a variety of VA and private clinicians for his thoracolumbar spine injury since approximately 2005 or 2006, and that at least one these clinicians had told him that his current low back disability was related to his in-service thoracolumbar spine injury.  

The service treatment reports (STRs) reflect the Veteran reporting a history of recurrent low back pain on an medical history completed in conjunction with the April 1977 entrance examination.  A September 1977 Medical Board examination reflects the Veteran reporting back pain that had existed prior to service which interfered with his ability to play sports prior to high school.  The physical examination of the spine at that time revealed a full range of motion and the Veteran was said to be neurologically intact.  After the examination showed evidence of probable congenital wedging in the lumbar vertebrae, the Veteran was ultimately found to be medically unfit for service in a September 1977 Medical Board determination.  This determination reflects the Veteran reporting a history of back pain since hospitalization for such when he was 10 years old.  He stated that post hospitalization, he had been advised to avoid strenuous activity, and had been told by a physician that he had "one bone in the back [that was] smaller than the rest."  Complaints at the time of the Medical Board included intermittent back pain when sitting in an uncomfortable position and coincident with back strains. 

The post service evidence reflects that the Veteran was seen by a private physician in December 2006 for pain in the thoracolumbar spine with pain radiating to the bilateral lower extremities.  Such symptoms were said to have begun after a May 2005 fall at work and another fall down the stairs of his home one month later.  Diagnosed at that time was an underlying T12 L1 compression fracture, which was causing significant cord edema and spinal stenosis.  An MRI of the lumbar spine in October 2009 revealed mild congenital spinal canal stenosis secondary to short pedicles and a focal L1 kyphotic deformity, and the Veteran underwent a decompression and fusion in November 2011.  

After a March 2013 VA examination that resulted in a diagnosis of thoracolumbar kyphosis with spinal stenosis status-post decompression and multi-level fusion, the examiner found that this condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As a rationale for this opinion, the examiner indicated that the Veteran was shown to have had back pain prior to service which interfered with high school sports and that his back pain interfered with his ability  to complete basic training.  

The May 2015 Board remand requested an addendum opinion from the March 2013 VA examiner to consider additional clinical evidence received pursuant to development requested therein.  Additional VA and private clinical evidence was received pursuant to this remand, to include contemporaneous records from the aforementioned treatment for thoracolumbar pain following the May 2005 fall as set forth above and VA clinical records dated through July 2015 reflect continuing treatment for thoracolumbar spine pain.  The March 2013 VA examiner reviewed the additional evidence, and rendered another opinion in January 2016 finding that Veteran's back disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale for determining that the Veteran's back disability clearly and unmistakably existed prior to service was as follows: 

Veteran checked yes box on entrance exam for "recurrent back pain" and was noted to have back pain which interfered with high school sports.  On med board [Medical Board] evaluation[,] he was noted to have . . .  a history of back pain since age 10.  X-rays in service showed a probable congenital wedge vertebrae at L1 with kyphosis, EPTE [Existed Prior to Entry to service.] 

The rationale for determining that the Veteran's back disability clearly and unmistakably was not aggravated beyond its natural progression during service was as follows:

I have reviewed Veteran's handwritten statements as well as buddy statements, VA records and [S]ocial [S]ecurity [D]isability records.  The [V]eteran clearly has an increased level of disability and progression of his lumbar spine condition.  However, there still is not sufficient evidence that this progression is due to the [V][Veteran's military service.  Available records are not sufficient to demonstrate that his back condition has been permanently aggravated by his brief military service.  The evidence shows he had recurrent back pain and difficulty participating in sports prior to enlistment. He had difficulty tolerating basic training due to his back condition.  On med board evaluation[,] he was noted to have full range of motion and a normal neurological examination.  The board found that the congenital wedged vertebrae would interfere with training and was a nonacceptable defect 

There is no medical opinion contrary to the March 2013 and January 2016 opinions  finding that the Veteran's back disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness, and while the undersigned has considered the contention by the Veteran's representative in his September 2016 brief to the Board that the VA examiner did not adequately support his conclusions with the required clear and unmistakable evidence, the undersigned finds these negative VA opinions to be adequate and definitive with respect to the matters to be considered.  In this regard, the opinions reflect consideration of all of the pertinent evidence of record and included rationale, relying on, and citing to, the records reviewed.  Moreover, the findings and opinions contained clear conclusions with supporting data as well as reasoned clinical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has considered the contention by the Veteran and his representative that a relationship exists between the Veteran's current thoracolumbar spine disability and service.  However, neither the Veteran nor his representative are competent to provide an opinion that the underlying pathology of his back disability was aggravated by service, or is otherwise related to service, as they do not have the requisite medical expertise to render such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, the question of aggravation, or nexus to service otherwise, involves a medical subject concerning a physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran and his representative in this regard is nonprobative evidence. 

Therefore, based on the negative medical opinions discussed above, the Board finds that there is clear and unmistakable evidence that the Veteran's thoracolumbar spine disability did not permanently increase in severity beyond the natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's thoracolumbar spine disability existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's thoracolumbar spine disability pre-existed service. Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the negative opinions set forth above, the Veteran's pre-existing thoracolumbar spine disability was not aggravated by his military service.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for thoracolumbar spine disability.  As such, that doctrine is not applicable, and his claim for service connection for thoracolumbar spine disability must be denied.  38 U.S.C.A. § 5107 .

B.  Special Monthly Compensation 

Entitlement to special monthly compensation based on the need for the aid and attendance of another person is warranted if due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350 , 3.351 (emphasis added). 

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352 (a).

Special monthly compensation provided by 38 U.S.C.A. 1114 (s); 38 C.F.R. § 3.350 (i) is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is permanently housebound by reason of service-connected disability or disabilities.  The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.

As emphasized above, a foundational requirement for entitlement to the special monthly compensation benefits at issue is that the presence of a service connected disability.  With the denial of the claim for service connection for a thoracolumbar spine disability pursuant to the analysis above, and the fact that service connection has not otherwise been granted for any disability, the claim for special monthly compensation based on the need for aid and attendance or housebound status is without legal merit and must be denied as a matter of law.  Sabonis, supra.   









ORDER

Service connection for a thoracolumbar spine disability is denied.  

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status is denied.     




____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


